CLEMENS, Judge*
(dissenting).
I must dissent from the principal opinion insofar as it holds that an appeal lies from a judgment denying relief in a habeas corpus case. I agree that a habeas corpus petitioner who is aggrieved by denial of her petition in the circuit court should have a remedy — and she has. This by filing a new application for the writ in this court. Jones v. State, En Banc, Mo., 471 S.W.2d 166 [3]. The petitioner has done so here. The adequacy, if not the advantage of that course, is readily apparent. An appeal from an adverse ruling in the circuit court would involve all the time-consuming and costly steps of obtaining a transcript, printing briefs, and waiting out the docketing process. By contrast, a new application in this court affords a prompt and inexpensive remedy. The no-appeal rule is sound.
Earlier, petitioner attempted to appeal from the circuit court’s order remanding her children to respondents. Initially we dismissed that purported appeal, but thereafter withdrew that opinion. In doing so the court strayed from the beaten path because the respondents’ return to our writ in the “second case,” (No. 34,484), alleged he was holding the children by virtue of an order of the Circuit Court of St. Louis County remanding the children to respondents in the original habeas corpus case. We considered this — tentatively at least— as res judicata. So considered, we felt the children and their mother had been deprived of any remedy to question that original order. This hinged on our assumption that the original order remanding the children to respondents is res judicata. It is not. An order discharging a petitioner is res judicata. (Ex parte Clark, infra). But an order remanding a petitioner, as here, is not.
In capsule, the rule of res judicata in habeas corpus is this: “A plea of estoppel by record in a habeas corpus case is good on the same facts where the prisoner has been discharged, but is bad where the prisoner has been remanded, as here The discretion of one judge in remanding the prisoner does not bar the discretion of another in discharging the prisoner on habeas corpus. . . . And this, too, no matter what court has theretofore denied relief, unless it be a court of superior jurisdiction.” Ex parte Clark, 208 Mo. 121, 106 S.W. 990, l.c. 996.
Ex parte Lofts, Mo.App., 222 S.W.2d 101 [1,2] was an action in the Springfield Court of Appeals by mother to free her child from restraint by habeas corpus. Respondents pleaded a prior judgment of the circuit court denying the mother’s petition. The court said: “We cannot agree with the defendants that the matters involved *176in this habeas corpus proceeding have been adjudicated by the Circuit Court of McDonald County, Missouri. This court has original jurisdiction to issue and entertain proceedings on writs of habeas corpus and the prior determination on the same issues in the Circuit Court of McDonald County, which terminated by the court refusing to discharge the person detained, is not res adjudicata.” See also Ex parte Smith, Mo.App., 200 S.W. 681.
The circuit court ruling against petitioner in no way affects her right to our writ of habeas corpus.
Accordingly, I think we should adhere to our original opinion denying the petitioner’s right to appeal in the first case and should proceed to adjudicate the new petition filed here.
BRADY, C. J., dissents for the reasons above stated.

 Commissioner when case submitted.